Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-17-2002

Jimenez v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4282




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Jimenez v. Comm Social Security" (2002). 2002 Decisions. Paper 575.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/575


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                         ______________

                          NO. 01-4282
                         ______________

                         MARIA JIMENEZ,
                                                      Appellant,
                               v.

                      JOANNE B. BARNHART,
                        COMMISSIONER OF
                 SOCIAL SECURITY ADMINISTRATION
                         ______________

        On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                   D.C. Civil No. 00-cv-04790
             District Judge: Hon. J. Curtis Joyner
                         ______________

        Submitted Pursuant to Third Circuit LAR 34.1(a)
                         July 18, 2002
     Before: McKEE, FUENTES, and ALDISERT, Circuit Judges.

             (Opinion Filed:   September 17, 2002)
                         ______________

                      OPINION OF THE COURT
                         ______________

McKEE, Circuit Judge.
     Maria Jimenez appeals the October 2, 2001 order of the United States District
Court for the Eastern District of Pennsylvania granting summary judgment under Fed. R.
Civ. P. 56 to the Commissioner of Social Security in Jimenez’s lawsuit for benefits under
Title II of the Social Security Act. See 42 U.S.C. 401-433. The District Court had
jurisdiction pursuant to 42 U.S.C. 405(g). We have jurisdiction under 28 U.S.C.
1291. Because we write only for the parties and the District Court, who are familiar with
the circumstances of this litigation, we need not recite the factual or procedural history.
     Our review is limited to determining whether the Commissioner’s decision is
supported by substantial evidence. 42 U.S.C. 2305; see also Monsour Medical Ctr. v.
Heckler, 803 1185, 1190 (3d Cir. 1986). We have reviewed the thoughtful Report and
Recommendations of the Magistrate Judge which the District Court approved and
adopted, as well as the record submitted in this matter. We agree with the conclusions of
the Magistrate Judge and the District Court that substantial evidence on the record
supports the Administrative Law Judge’s conclusion that Jimenez is not disabled within
the meaning of the Act. In particular, we believe that the ALJ’s conclusions that
Appellant possesses the residual functional capacity to perform sedentary work, and
therefore has the ability to perform work as a cashier, assembler, or sorter, and the ALJ’s
discrediting of the Appellant’s testimony and the testimony of Appellant’s treating
physician are all supported by substantial evidence on the record.
     Moreover, because Appellant raised the argument that she is entitled to a closed
period of disability for the first time in her objections to the Magistrate Judge’s Report
and Recommendations, and not in her opening brief, we deem this argument waived. See
Laborers’ Int’l Union of N.A. v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir. 1994).
     For the foregoing reasons, we will affirm the order granting summary judgment to
the Commissioner substantially for the reasons stated in the Magistrate Judge’s Report
and Recommendation.
_______________________
TO THE CLERK:
     Please file the foregoing opinion.
                              By the Court:
                              /s/   Theodore A. McKee
                                             Circuit Judge